Citation Nr: 9901328	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 until 
July 1963 and from January 1975 until January 1979.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of August 1994 from the Houston, Texas Regional 
Office (RO) which granted entitlement to service connection 
for right ear hearing loss and assigned a noncompensable 
rating effective September 8, 1993, the date of receipt of 
the claim.

The Board points out that the issue of service connection for 
left ear hearing loss which was previously on appeal, was 
specifically withdrawn from appellate consideration by the 
veteran upon personal hearing on appeal in January 1997.

The case was previously remanded by a decision of the Board 
dated in April 1997 and is once again before the signatory 
Member for appropriate disposition.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his service-connected right ear 
hearing loss is more severely disabling than reflected by the 
currently assigned disability evaluation and warrants a 
higher rating. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for right ear hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the RO.

2.  The veteran has level VII hearing in his right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating for right ear hearing loss is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Here, the veteran's claim is well grounded 
because he has a service-connected disability and evidence is 
of record that he claims shows exacerbation of the disorder.  
See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2.  However, where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, as in the instant case, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, 4000 cycles per second.  To 
evaluate the degree of disability from unilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  C.F.R.§§ 4.85, 
4.87 and Part 4, Codes 6100 to 6101 (1998).  

By rating action dated in August 1994, service connection for 
right ear hearing loss was granted and a noncompensable 
evaluation was established as of the date of receipt of the 
claim in September 1993. 

A report of a Beltone audiogram conducted in September 1993 
was received in June 1996.  The report reflected testing of 
the veterans hearing threshold levels in decibels from 125 
Hertz to 8000 Hertz.  The reported average pure tone 
threshold in the right ear was noted to be 62 decibels.  

VA outpatient clinical records dated between 1993 and 1997 
reflect that the veteran received periodic screening in the 
audiology clinic when he underwent testing of his hearing 
threshold levels from 250 Hertz to 8000 Hertz.  The reported 
puretone average in the right ear was 62/65 in July 1993, 
55/60 in March and June 1994, and 65/68 in February 1997.

A September 1994 VA progress note indicated the veteran had 
had right ear surgery in August 1993, and that he now wore a 
hearing aid.

The veteran presented testimony upon personal hearing on 
appeal in January 1997 before a Member of the Board sitting 
at Houston, Texas to the effect that his right ear hearing 
impairment was so bad that he was in jeopardy of losing his 
job.  He related that he was a plumber and could not hear his 
customers speak, and that he had to have someone with him who 
could scream his customers conversation to him.  He said 
that he had lost customers on account of his inability to 
hear because it was bothersome to them.  The veteran related 
that he had great difficulty with telephone conversation and 
hearing horns while driving.  He indicated that he had to 
utilize close-captioned television at all times.  

The veteran was afforded a special VA audiological 
examination in August 1997 which disclosed puretone 
thresholds of 70/60/65/70 in the service-connected right ear 
at the 1000/2000/3000/4000 Hertz frequencies, respectively.  
Speech discrimination was 64 percent in the right ear. 

The evidence in this regard reflects that on the most recent 
VA audiometric evaluation in August 1997, the veteran was 
shown to have to have a right ear pure tone threshold average 
loss of 66 decibels in the right ear for the relevant 
frequencies.  As noted, the speech recognition score was 64 
percent.  These findings correspond to level VII hearing in 
the right ear.  38 C.F.R. § 4.85, Table VI (1998).  

Service connection has only been granted for the veterans 
right ear hearing loss.  Since he is not totally deaf in both 
ears, hearing loss in the nonservice connected left ear is 
assigned a level I rating.  38 U.S.C.A. § 1160(a)(3).  The 
findings on the veterans August 1997 examination correlate 
to a designation of level VII hearing in the right ear.  
Table VI of § 4.87 provides for a noncompensable evaluation 
under Diagnostic Code 6100 when the veteran has unilateral 
hearing loss at level VII.  A noncompensable evaluation must 
be assigned when the required residuals are not demonstrated.  
38 C.F.R. § 4.31(1998). 

The Board points out that the veterans contentions and 
testimony that his overall hearing acuity has increased is 
certainly credible.  An appellant is credible to testify as 
to factual matters, such as what symptoms he is manifesting 
at a given time.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  However, 
his allegations alone do not serve to establish entitlement 
to a higher disability evaluation for defective hearing since 
the disability ratings for defective hearing are derived from 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The regulatory criteria contained in the rating 
schedule are quite specific.  Applying the criteria of 38 
C.F.R.§§  4.85 and 4.87 (1997), and using Tables VI and VII, 
a noncompensable evaluation is warranted in the veterans 
case.  Moreover, the evaluations derived from this schedule 
are intended to make proper allowance for improvement by 
hearing aids. 38 C.F.R. § 4.86 (1998).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
referred to above.  See generally Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that those 
sections do not provide a basis upon which to assign a higher 
disability evaluation as to this matter.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
exceptional or unusual circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of exceptional or unusual 
circumstances that would preclude the use of the regular 
rating schedule.  



ORDER

An increased rating for right ear hearing loss is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
